BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. 12, SUITE 1203 MILTON, GA 30004 January 12, 2015 Jay Ingram Legal Branch Chief U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Brooklyn Cheesecake & Desserts Company, Inc. Preliminary Proxy Statement on Schedule 14A Filed December 9, 2014 File No. 1-13984 Dear Mr. Ingram: By letter dated December 29, 2014, the staff (the “Staff,” “you” or “your”) of the U.S. Securities & Exchange Commission (the “Commission”) provided Brooklyn Cheesecake & Desserts Company, Inc.(the “Company,” “we,” “us” or “our”) with its comments to the company’s Preliminary Proxy Statement on Schedule 14A filed on December 9, 2014. We are in receipt of your letter and hereby request a 10-business day extension until January 26, 2015 to file our response. Very Truly Yours, /s/ Jeffrey S. Cosman Jeffrey S. Cosman Chief Executive Officer and Director
